DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-28 are pending in this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-11, 15, 17-18, 22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Velde et al. (US 2014/0329557 A1).

In regards to claim 15, Van der Velde teaches an apparatus for wireless communications, comprising: a processor (see Fig. 1 #120 “UE” ; and see paragraph [0111] where apparatus 120 is a UE including mobile device/computer; for processor see paragraph [0068]) configured to:
communicate with a first base station (BS) via a connection of a first radio access technology (RAT) (see Fig. 5 UE with capabilities; and see paragraph [0168] where UE is in communication with non-LTE network interpreted as a “first RAT”);
determine, based on the first RAT, to omit a set of capabilities of the apparatus from capabilities information of the apparatus regarding a second RAT (see Fig. 5 where “common” capabilities are reported when connected to another/first RAT thus omitting xDD mode capabilities per paragraph [0168]);
transmit the capabilities information of the apparatus regarding the second RAT to the first BS via the first RAT (see Fig. 5 and paragraph [0168] above where UE reports common capabilities and omits xDD mode capabilities in the reported capabilities; and for uploading LTE capability to first RAT see paragraph [0167]);
communicate with a second BS via the second RAT according to the capabilities information (see Fig. 5 and paragraph [0168] where UE communicates with LTE network/second RAT using common capabilities when it later connects to an LTE network); and
send an update of the capabilities information of the apparatus regarding the second RAT via the second RAT (LTE obtains xDD mode capabilities/update capabilities by request in paragraph [0168], and UE can also send an update of capabilities in a Tracking Area Update (TAU) per paragraphs [0170-0171]); and 
a memory coupled with the processor (see paragraph [0068] apparatus with processor and memory).

In regards to claim 17, Van der Velde teaches the apparatus of claim 15, wherein the processor is configured to send the update of the capabilities information by transmitting the omitted set of capabilities to the second BS (UE can send an update of capabilities including the omitted capabilities in a Tracking Area Update (TAU) per paragraphs [0168-0170] as cited above).

In regards to claim 18, Van der Velde teaches the apparatus of claim 15, wherein the processor is configured to determine to omit the set of capabilities further based on the second RAT (see Fig. 5 where “common” capabilities are reported when connected to another/first RAT thus omitting xDD mode capabilities based on the second LTE type RAT per paragraph [0168]).

In regards to claims 1 and 3-4, they are rejected for the same reasoning as claims 15 and 17-18 respectively as they are analogous in scope.

In regards to claims 8 and 10-11, they are rejected for the same reasoning as claims 15 and 17-18 respectively as they are analogous in scope.

In regards to claims 22 and 24-25, they are rejected for the same reasoning as claims 15 and 17-18 respectively as they are analogous in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde et al. in view of Vamanan et al. (US 2017/0215065 A1).

 (see claim 15 omitted capabilities citations). 
Van der Velde does not specifically disclose the omitted capabilities relate to communicating with carrier aggregation (CA).
Vamanan discloses omitting capabilities relating to communicating with carrier aggregation (CA) (see [Vamanan] paragraph [0049], “Example 6 is an additional implementation of any of examples 1 through 5 structured where the second set of UE capability information comprises a list of capabilities of the first UE excluding carrier aggregation (CA) and multiple input multiple output (MIMO) capabilities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Van der Velde which teaches omitting a set of capabilities including one or more capabilities of the apparatus to communicate via the second RAT to further include the omission of the capability of carrier aggregation such as taught by Vamanan in order that “The embodiments described herein may then be used to transition to different temporary operating modes in a variety of circumstances” (paragraph [0043]).

In regards to claim 2, 9 and 23, they are each rejected for the same reasoning as claim 16 as they are each analogous in scope.

Claims and 7, 14, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde et al. in view of Palm et al. (US 2016/0262053 A1).

In regards to claim 21, Van der Velde teaches the apparatus of claim 15 (see claim 15).

Palm discloses obtaining an indication from the first BS to transition the connection to the second RAT, wherein the transmitting capabilities information of the apparatus is in response to obtaining the indication (see [Palm] at handover preparation where capability information is obtained from UE by first eNB and forwarded to target eNB; see paragraph [0047], “According to some of the example embodiments, at handover preparation the source eNB forwards the list of requested capability types the eNB has requested the UE to report, for example, the list of frequency bands to which eNB has requested the UE to report the corresponding supported bands/band combinations at UE capability enquiry to the target eNB. The target eNB uses this information to understand whether to request addition UE capabilities from the UE or not”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Van der Velde which teaches determining, based on a first RAT, to omit a set of capabilities of an apparatus from capabilities information of the apparatus regarding a second RAT to further include obtaining an indication from the first BS to transition the connection to the second RAT, wherein the transmitting capabilities information of the apparatus is in response to obtaining the indication such as taught by Palm in order that "Another example advantage is adding the possibility for the eNB to request additional UE capability information, additional supported band combinations, for example, for load balancing purposes and in the case of handover towards a target eNB supporting a different set of bands than the source eNB" (see paragraph [0020]).

.

Claims 5-6, 12-13, 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde et al. in view of Zaus et al. (WO 2013/091665 A1).

In regards to claim 19, Van der Velde teaches the apparatus of claim 15.
Although Van der Velde teaches the UE may initiate sending the additional subset to the second BS via the second RAT including sending a (TAU) tracking area update (see claim 15 and paragraph [0170]), Van der Velde does not disclose wherein the processor is further configured to: transmit, prior to sending the update, a request to update the capabilities information to the second BS via the second RAT; and receive, in response to the request and prior to sending the update, approval to update the capabilities information from the second BS.
Zaus discloses transmitting, prior to sending an update, a request to update the capabilities information to a second BS via a second RAT ("UE radio capability update needed" indication can be included in TAU; see page 13 second-fifth paragraphs, "If during the attach or TAU procedure the MME does not indicate support of the new indicator, the UE sends a TAU Request with "UE radio capability update needed" indication instead of a Service Request or Extended Service Request. That is, the UE follows the solution relating to the TAU procedure described above and sends the TAU Request only when it has uplink data or signaling to send... According to an embodiment of the present invention, the message has been modified to include an "UE radio capability update needed" indication); and
receive, in response to the request and prior to sending the update, approval to update the capabilities information from the second BS (see page 14 second paragraph, "In step 5, the eNB requests the UE to provide its UE radio capability information, and in step 6, the UE responds thereto with its UE radio capability information").
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Van der Velde which teaches a UE updating subsets of capability information to further include the ability to request to update the capabilities and in response receive approval to updated the capabilities such as taught by Zaus in order that "For the TAU based solution, as described above, the UE includes an indicator in the TAU Request to mark the UE radio capabilities in MME as invalid, and in this case, eNB has to retrieve the UE capabilities from UE as MME will not provide UE radio capabilities to eNB during the initial UE context setup" (see page 12 third paragraph).

In regards to claim 20, the modified Van der Velde teaches the apparatus of claim 19, wherein the processor is configured to transmit the request to update the capabilities information by transmitting a radio capability update needed information element (IE) included in a tracking area update (TAU) message ([Van der Velde] teaches the UE may initiate sending the additional subset to the second BS via the second RAT including sending a (TAU) tracking area update (see claim 15 and paragraph [0170]); and [Zaus] discloses utilizing the TAU with the additional indication “UE radio capability update needed indication” as cited in claim 19 above in [Zaus] page 13 second-fifth paragraphs).

In regards to claims 5-6, they are rejected for the same reasoning as claims 19-20 respectively as they are analogous in scope.

In regards to claims 12-13, they are rejected for the same reasoning as claims 19-20 respectively as they are analogous in scope.

In regards to claims 26-27, they are rejected for the same reasoning as claims 19-20 respectively as they are analogous in scope.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 

The applicant has argued:
“Applicant submits that Van der Velde does not disclose, explicitly or implicitly, “determining, based on the first RAT, to omit a set of capabilities of the apparatus from capabilities information of the apparatus regarding a second RAT” as recited in claim 1. Claims 8, 15, and 22 recite similar limitations.
In the Office Action, the Examiner asserts that Van der Velde discloses “determining, based on the first RAT, to omit a set of capabilities of the apparatus from capabilities information of the apparatus regarding a second RAT,” pointing specifically to Van der Velde Fig. 5 and paragraph [0168], Office Action, p. 4. However, Van der Velde Fig. 5 illustrates an information element in which features common to a frequency division duplexing (FDD) mode and a time division duplexing (TDD) mode for a same radio access technology are transmitted in a “legacy” portion of the capability information element, and in which features unique to a particular mode are transmitted in an “extension” portion of the capability information element. See also Van der Velde, paragraph [0144], Because Van der Velde discusses including capabilities of different modes for a same RAT in a capability information element, Applicant submits that Van der Velde does not disclose “determining, based on the first RAT, to omit a set of capabilities of the apparatus from capabilities information of the apparatus regarding a second RAT.” Further, even if the different modes discussed in Van der Velde were to be considered different RATs - which Applicant does not concede - the transmission of a capabilities information element including common features, FDD-specific features, and TDD-specific features necessarily means that the capabilities of one mode are included with capabilities of a second mode, and thus necessarily means that Van der Velde does not teach determining to omit certain capability information from the capabilities information of an apparatus” (see remarks page 9).
The examiner respectfully disagrees and notes that the embodiment argued by the applicant with reference to paragraph [0144] is a different embodiment than cited, rather the cited embodiment is disclosed in paragraph [0168] which references the common set of capabilities used by the UE only when connected to another RAT (non-LTE network); thus when connecting to the another RAT (non-LTE network) the UE omits the XDD extension capabilities relating to TDD/FDD that are used by the LTE RAT.  The common capabilities and extension capabilities are depicted in Fig. 5.
Specifically, paragraph [0168] discloses, “In this embodiment, the UE only reports common LTE capabilities when the UE is connected to another RAT, i.e. connected to a non-LTE network. The common LTE capabilities may be determined in a manner similar to that described with reference to FIG. 6. In this embodiment, the UE will at least be able to use the common capabilities when it later connects to an LTE network. At this stage, the LTE eNB could also request the capabilities again to obtain information about any xDD mode-specific capabilities that might be omitted from the common capability set”.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478